Per Curiam.
This is an appeal from a dissolution of marriage decree dated March 31, 1989, entered by the district court for Douglas County. The sole issue raised by the parties on appeal and cross-appeal is the amount of alimony awarded the appellee spouse. Awards of alimony are initially entrusted to the discretion of the trial court and will not be disturbed on appeal unless the record establishes that the trial court has abused its discretion. Dinovo v. Dinovo, ante p. 285, 470 N.W.2d 174 (1991). Reviewing the judgment of the trial court de novo on the record and finding no abuse of discretion, we affirm the judgment. See Schulze v. Schulze, ante p. 81, 469 N.W.2d 139 (1991).
Affirmed.